DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed October 4, 2022, with respect to Claims 1, 2, 7-8, and 11-12 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1, 2, 7-9, and 11-12 has been withdrawn. However, in view of Applicant’s amendment to Claim 1, these claims now stand rejected under 35 USC 103, as described below. 
Applicant’s arguments, see pages 6-7, filed October 4, 2022, with respect to Claims 3 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e., these claims are now rejected using the 35 USC 103 rejection of Claim 1.  (Note:  This rejection previously included Claim 11 in error, since Claim 11 was, and remains rejected on the same basis as described for Claim 1 below.)  
4.	Applicant's arguments, see pages 7-9, filed October 4, 2022, with respect to Claims 17-21 have been fully considered but they are not persuasive.
Applicant argues that it is improper to combine Yohe with Mathieson because “Yohe is far more complicated than the simple work platform 1 discloses in Mathieson, and there is not teaching or suggestion from Yohe or Mathieson’s [sic] that Yohe’s depalletizing apparatus 10 could be set up on a roof, or how such an installation would be effected.” (See Applicant’s Response, page 8.)  This argument fails because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that Mathieson teaches away from moving pallets of material to a roof.  This argument fails because Mathieson is not being relied upon for this teaching; Instead Mathieson is only being relied upon for teaching a type of a semi-closed structure that is used on a roof to support building materials, with the key feature of Mathieson being the teaching of an unloading device used to move the roofing materials off the structure (see Fig. 4).  Moreover, the paragraph referenced by Applicant (i.e., paragraph [0006]) is directed to problems in the prior art in which a pallet with roofing materials is placed directly on the roof.  Instead, Mathieson’s structure avoids this danger because it allows the materials to be placed on a level surface so that the materials are not inclined and won’t be susceptible to slipping off the roof. As such, Mathieson also provides the motivation to use a device and method as taught by Smith, which teaches using a crane to lift a pallet with shingles to a roof ([0003]). 
In view of the above, the 35 USC 103 rejection of Claims 17-21 is proper and is maintained.  

5.	New Claim 24 includes a term not provided in the Specification (i.e., “mass”, and is therefore rejected under 35 USC 112(b).  In addition, Claim 19 is shown with the “Currently Amended” claim identifier, and it is unclear what the amendment is in this claim.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is shown with the “Currently amended” claim identifier, however, there are no additions or deletions shown in Claim 19.
Claim 24 recites, “The pallet lifter of claim 1, wherein the frame includes: an upward-extending mass; and an arm extending at a nonzero angle from the frame; and wherein the suspension lug is on the arm of the frame.”  The Specification does not describe a “mass”, but does teach that the pallet lifter includes a “mast”. 

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 2, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe et al., US 11,091,330, in view of Bel, US 7,874,451 and Coblenz, US 2003/0049100.
With regard to Claim 1, Yohe discloses a pallet lifter (10, Figs. 1-17, C4, L10 – C11, L24) that includes: 
a frame (18, 22, Figs. 1-3);
a fork (26) extending from the frame (Fig. 2); 
a material retainer (160) above the fork and mechanically coupled to the frame (Figs. 1, 13); and 
a pusher (146) configured to push materials retained by the retainer from above the fork (Figs. 10-13).
Yohe fails to teach a suspension lug on the frame, the lug being capable of being coupled to a crane.  
Bel discloses a closed container (2, Figs. 1-12, C3, L26 – C7, L59)  for use in providing materials to a roof wherein the container is lifted by a crane (48, Fig. 9; although only a hook is shown in Fig. 9, the hook would be connected to some type of lifting device such as a crane). In Bel, the container is deep and would require some type of lifter/remover to remove the materials stored in the container to make the removal process safer. 
Coblenz discloses a device (50, Figs. 1-27, [0057]-[0142]) for moving goods located on pallets (30, Figs. 1-5), the device having a frame (52, 54) that includes a suspension lug (62, Fig. 4) that is capable of being coupled to a crane (12, 14, Figs. 1, 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Yohe to include a lifting lug so the pallet lifter can be moved by a crane because making a device mobile involves only routine skill in the art, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  Bel provides the motivation to modify Yohe in view of Coblenz since Bel teaches a container for use on a roof that is lifted to the roof using a crane. 
With regard to Applicant’s argument that Yohe cannot be modified to include a suspension lug because Yohe does not teach or suggest this modification (See Applicant’s response, page 6), obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bel provides this teaching and motivation to modify Yohe because having the ability to hoist a container that houses roof materials to a roof  using a crane provides a safe and efficient to place a large quantity of the materials on the roof, as taught by Bel (C1, L48 – C2, L47). .
With regard to Claim 2, Yohe discloses wherein the pusher (146) is configured to push the materials from a top of a material stack on a pallet engaged by the fork (Figs. 1, 13).
With regard to Claim 7, Yohe discloses wherein the material retainer (160) and the pusher (146) are movable together toward and away from the fork (Figs. 1, 13 wherein movement of the material retainer (160) and the pusher in the direction (144) as shown in Fig. 13 provides movement in a horizontal plane that is both toward and away from the pusher, even though the pusher is located in a different horizontal plane.) 
With regard to Claim 8, Yohe discloses wherein the material retainer (160) and the pusher (146)are parts of an unloader that are movable together (Fig. 13).
With regard to Claim 9, Yohe further discloses a positioner (84, 64, 66, Figs. 4, 5, 13) that moves the unloader relative to the frame (Fig. 12).
With regard to Claims 11 and 12, Yohe discloses wherein the material retainer is a guide that engages material portions of the material at a top of the material (Fig. 13) and the guide has an adjustable width (C9, L20-28).


10.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe in view of Bel and Coblenz, as applied to Claim 1 above, and further in view of Schmitt, US 4,195,959 and/or Cucchi, US 2003/0101854.  While Yohe discloses a pusher and positioner that are moved by a linear actuator, Yohe fails to teach a pivotable pusher that includes a spindle and/or hydraulic components to provide this linear motion.  Schmitt discloses an apparatus for stacking layers of articles (20, Figs. 42 – C6, L33) that includes vertically-oriented structures (94, 104, Figs. 1-2), wherein one structure (94, 96) is pivotably coupled to the frame and moved against an object by a hydraulic cylinder (100) and the other structure (104) includes a threaded spindle and electric motor drive (110, 112) to move the vertically-oriented structure against the object.  Cucchi discloses an apparatus for pushing bars into a lathe (10, Figs. 1-4, [0014] – [0054]) that includes a  pusher bar (17, Fig. 1) moved by a hydraulic motor (18).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Yohe to pivotably couple the pusher to the frame and to replace his linear actuator with either a push bar moved along a spindle by a hydraulic motor or a hydraulic cylinder because all of these types of linear actuators and linear actuator components were well known before the effective filing date of Applicant’s invention, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to modify Yohe’s pusher to be pivotable because providing this motion allows the pusher to be moved out of the way  when not in use, as taught by Schmidt (Figs. 9-10). 

11.	Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieson, US 2013/0000526, in view of Smith et al., US 2019/0217989, and Yohe et al., US 11,091,330.
Mathieson discloses a system and method of moving materials that are initially on a pallet (12, Figs. 1-7, [0019]-[0030]), the system and method comprising: 
moving the materials (individual packages of shingles [0019] encased in plastic packaging materials [0025]) and the pallet (12) to the roof; and 
unloading distinct portions of the materials ([0019]-[0024]) onto the roof where needed.

Mathieson fails to specifically teach the use of a crane to lift the materials/shingle bundles to the roof using a crane.  Smith discloses a system and method (Fig. 1-8, [0028]-[0061]) of moving materials (bundles of roofing shingles (8)) supported on a pallet (1) to any and/or different places on a roof (2) using a crane ([0003], where a control system of the crane is inherent since the crane is not moved manually), wherein the moving includes .  It would have been obvious to one of ordinary skill in the art, before the effective date of Applicant’s invention, to modify Mathieson to use a crane to lift the pallet and shingle bundles to the roof because the use of cranes to lift heavy objects, especially during the construction and/or repair of buildings is well known, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  
Mathieson and Smith both fails to teach the use of a pallet lifter/pusher to remove the shingle bundles from the pallet.  Yohe discloses a pallet lifter that includes: 
a frame (18, 22, Figs. 1-3);
a fork (26) extending from the frame (Fig. 2); 
a material retainer (160) above the fork and mechanically coupled to the frame (Figs. 1, 13); and 
a pusher (146) configured to push materials retained by the retainer from above the fork (Figs. 10-13).
Yohe further teaches that his pallet lifter with pusher and retainer can be used to remove objects stacked on the pallet by pushing the objects onto chute to individually remove the top object or group of objects (C8, L9-22). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Mathieson/Smith system and method to include a pusher and materials retainer, similar to that as described in Yohe because it would assist in removing individual bundles of shingles from the stack of shingles, thereby eliminating the need to lift the bundle of shingles from the stack and making the process safer, which is a desired goal as taught by both Mathieson ([0005]-[0008]) and Smith ([0002]-[0006]).  Mathieson at least suggests the use of a bundle remover in the embodiment shown in Fig. 4, which allows the pallet to be inclined to facilitate the removal of individual bundles from the stack.  The ordinarily skilled artisan would be motivated by this embodiment to include a pushing device that moves  individual bundles to an inclined surface/chute and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Mathieson/Smith method to use Yohe’s pallet lifter to move the materials, pallet, and pallet lifter as a unit because it would provide a safe and efficient way to both provide a large quantity of materials to a roof (since they would be secured by Yohe’s frame (e.g., see Fig. 3b.)

12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieson, in view of Smith and Yohe, as applied to Claim 18/22 above, and further in view of in view of Bel, US 7,874,451 and Coblenz, US 2003/0049100.  While the combination of Mathieson, Smith, and Yohe discloses a method in which materials, pallet, and pallet lifter are moved to the roof as a unit using a crane, this combination fails to teach a suspension lug on the frame of the pallet lifter.  
i.	Bel discloses a closed container (2, Figs. 1-12, C3, L26 – C7, L59)  for use in providing materials to a roof wherein the container is lifted by a crane (48, Fig. 9; although only a hook is shown in Fig. 9, the hook would be connected to some type of lifting device such as a crane). In Bel, the container is deep and would require some type of lifter/remover to remove the materials stored in the container to make the removal process safer. 

ii.	Coblenz discloses a device (50, Figs. 1-27, [0057]-[0142]) for moving goods located on pallets (30, Figs. 1-5), the device having a frame (52, 54) that includes a suspension lug (62, Fig. 4) that is capable of being coupled to a crane (12, 14, Figs. 1, 4).

iii.	It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Yohe to include a lifting lug so the pallet lifter can be moved by a crane because making a device mobile involves only routine skill in the art, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  Bel provides the motivation to modify Yohe in view of Coblenz since Bel teaches a container for use on a roof that is lifted to the roof using a crane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652